                Case 18-16659-LMI        Doc 120        Filed 09/09/19    Page 1 of 2



                          UNITED STATES BANKRTUPCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


 In re:                                                Chapter 7

 LYUBARSKY, et al.                                     Case No. 18-16659-LMI

                         Debtor(s)


                  OBJECTIONS TO EXHIBITS BY VERTONIX LIMITED

          In accordance with the Order Specially Setting Evidentiary Hearing, ECF Doc. 97,

Vertonix Limited (“Creditor”) raises the following objections to exhibits identified on the Exhibit

Register of Yuri and Olga Lyubarsky (collectively, “Debtors”):

          1.    Exhibit 7 – The document at issue is an unsworn and uncertified translation and,

                therefore, there is no validation of the translation or the qualifications or

                competence of the translator, whose identity is not even disclosed. See F.R.E. 604

                (mandating that “[a]n interpreter must be qualified and must give an oath or

                affirmation to make a true translation. . . .”); see Rule 901(a).

          2.    Exhibit 9.1 – The document at issue is an unsworn and uncertified translation and,

                therefore, there is no validation of the translation or the qualifications or

                competence of the translator, whose identity is not even disclosed. See F.R.E. 604

                (mandating that “[a]n interpreter must be qualified and must give an oath or

                affirmation to make a true translation. . . .”); see Rule 901(a).

          3.    Exhibit 10.1 – The document at issue is not what it purports to be. Rather, it is a

                combination of two separate exhibits (Exhibit 10.1 and 10.3). See Rule 901(a).

          4.    Exhibit 10.3 – The document at issue is not what it purports to be. Rather, it is a




                                                   1
            Case 18-16659-LMI        Doc 120       Filed 09/09/19    Page 2 of 2



            combination of two separate exhibits (Exhibit 10.1 and 10.3). See Rule 901(a).

     5.     Exhibit 25 – The document at issue was not produced or turned over within the

            discovery deadline set by the Court. See ECF Doc. 97, p. 2.

     6.     Exhibit 57 – The document at issue is not what it purports to be. See Rule 901(a).

            Further, the document at issue was not produced or turned over within the discovery

            deadline set by the Court. See ECF Doc. 97, p. 2.

     7.     Exhibit 62 – The document at issue is not what it purports to be. See Rule 901(a).

            Indeed, it is undated and its author is unknown.

     8.     Exhibits 70-98 – Debtors have failed to turn over any exhibits with such numerical

            designations. Therefore, their introduction violates this Court’s directive. See ECF

            Doc. 97.

     9.     Exhibit 99 – The document at issue was not produced or turned over within the

            discovery deadline set by the Court. See ECF Doc. 97, p. 2. Further, the document

            at issue is not what it purports to be. See Rule 901(a). Indeed, it is not an exhibit,

            but an argument that cites to Rules that are inapplicable in the present case.

Date: September 7, 2019                           Respectfully submitted,
                                                  KALIKHMAN & RAYZ, LLC



                                                  /s/
                                                  Arkady “Eric” Rayz
                                                  Attorney(s) for Creditor(s)
                                                  1051 County Line Road, Suite “A”
                                                  Huntingdon Valley, PA 19006
                                                  Telephone: (215) 364-5030
                                                  Facsimile: (215) 364-5029
                                                  E-mail: erayz@kalraylaw.com




                                              2
